FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJuly 29,2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 29 July 2011:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 29 July 2011 Ordinary shares of £0.25 1 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Non-cumulative Preference Shares of £1 (series 1) 1 Non-cumulative Preference Shares of €0.01 (Series 1) 4 Non-cumulative Preference Shares of €0.01 (Series 2) 4 Non-cumulative Preference Shares of €0.01 (Series 3) 1 Non-cumulative Preference Shares of US$0.01 (Series M) 4 Non-cumulative Preference Shares of US$0.01 (Series N) 4 Non-cumulative Preference Shares of US$0.01 (Series P) 4 Non-cumulative Preference Shares of US$0.01 (Series Q) 4 Non-cumulative Preference Shares of US$0.01 (Series R) 4 Non-cumulative Preference Shares of US$0.01 (Series S) 1 Non-cumulative Preference Shares of US$0.01 (Series T) 1 Non-cumulative Preference Shares of US$0.01 (Series U) 1 Series 1 class B shares of £0.01 N/A N/A Total: of which none are held in Treasury. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FSA's Disclosure and Transparency Rules. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
